Citation Nr: 1029814	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  08-24 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis 
with spondylolisthesis of the lumbar spine.  

2.  Entitlement to service connection for right hip disability, 
to include consideration as secondary to degenerative arthritis 
with spondylolisthesis of the lumbar spine.  

3.  Entitlement to service connection for a bilateral leg 
disability, to include consideration as secondary to degenerative 
arthritis with spondylolisthesis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1967.  
      
This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for degenerative arthritis 
with spondylolisthesis of the lumbar spine and contends that his 
back disorder is etiologically related to his period of active 
service.  Specifically, in his August 2008 substantive appeal, 
the Veteran explains that he was injured during basic training 
when a double wall locker fell hitting him.  

Tellingly, his sick call records dated in September 1964 reflect 
that he injured his back after a locker fell striking him in his 
left gluteal area.  The Veteran was seen several additional times 
at sick call with complaints of low back pain, and was diagnosed 
with a "soft tissue trauma."  There was no fracture noted in 
the September 1964 radiographic report, however the X-ray 
revealed the spine to be slightly tilted to the right.  At his 
July 1967 exit examination, the Veteran marked that he 
experienced recurrent back pain in his report of medical history.  
He further wrote that he experiences pain in his back when 
"lifting" and during "prolonged standing," and that his spine 
was tilted as a result of having been struck by a falling wall 
locker.  

The Veteran has also submitted a private treatment report dated 
in March 2006 which indicates he currently has arthritis in his 
spine and a March 2006 X-ray report which demonstrates 
degenerative changes at the L5/S1 disk level.  VA treatment 
records also reflect that the Veteran underwent an X-ray of his 
lumbar spine in June 2006, the results of which show degenerative 
disc disease at the L3 disk level and Grade 1 spondylolisthesis 
of the L5 and S1 disc regions.  

The Veteran was afforded a VA examination in May 2007.  Upon 
reviewing the Veteran's claims file, discussing his medical 
history, and conducting a physical examination of the Veteran's 
spine, the examiner observed that the Veteran had painful motion 
and tenderness over the lumbar spine and diagnosed him with 
degenerative arthritis with spondylolisthesis.  The examiner 
further opined that it was "not likely [the Veteran] current 
symptomatology is referred to a 40-year-old injury, but more 
likely a natural occurring phenomenon."  

VA has a duty to obtain a medical examination when the record 
contains competent evidence of a current disability or symptoms 
of a current disability; evidence establishing that an event, 
injury, or disease occurred in service; an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with service or a service-connected disability; 
and insufficient evidence to decide the case.  38 U.S.C.A. §5103A 
(West 2002); 38 C.F.R. §3.159(c)(4) (2009); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  If the VA undertakes the 
effort to provide the Veteran with a medical examination, it must 
ensure that such exam is an adequate one.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).

The value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Thus, a medical opinion is inadequate when it 
is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995).  See also Kightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions).  

With respect to the etiological relationship between the 
Veteran's back disability and service, the examiner does not cite 
to the records reviewed or relied upon in making his ultimate 
determination.  In addition, the examiner failed to provide the 
rationale upon which his opinion was based.  The examiner recites 
the Veteran's medical history, conducts a physical examination, 
and ultimately provides a medical opinion.  However, he does not 
explain how this history and subsequent examination helped him 
arrive at his determination.  A rationale must be elucidated by a 
discussion of the medical principles that apply to the medical 
facts relating to the Veteran's disability.  As such, the Board 
does not find the May 2007 opinion to be an adequate one and a 
remand to obtain an addendum to that examination is required.  
See 38 U.S.C.A. 5103A(d) (West 2002); see Barr, supra.  

As to the Veteran's claim for a right hip disability, he contends 
that he currently suffers from pain in his right hip due to his 
military service or as secondary to his current back disability.  

In this regard, the Veteran's service treatment records include a 
June 1965 sick call report that shows he was treated for a muscle 
strain in his left anterior hip are.  Moreover, during his May 
2007 VA examination, X-ray revealed minimal degenerative 
arthritic changes of the right hip, the examiner also diagnosed 
the Veteran with a right hip strain, and the examiner opined that 
it was not likely his right hip is related to his back, but 
rather referred pain from the back.  

It is unclear from this opinion whether the Veteran's right hip 
arthritis is in fact related to his back disability.  It is 
difficult for the Board to discern what "referred pain from the 
back" encompasses and to differentiate between this medical 
determination versus the possibility that the Veteran's right hip 
disability is related to his back disability.  See 38 C.F.R. 
§ 3.310 (2008) ( service connection may be granted where 
disability is proximately due to or the result of already 
service-connected disability; Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) (compensation is payable when service-connected 
disability has aggravated a non-service-connected disorder).  
Additionally, the examiner did not provide an opinion as to 
whether current right hip disability was caused or aggravated by 
military service.  See 38 C.F.R. § 3.303(d); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease incurred 
therein).  As such, the Board does not find the May 2007 opinion 
to be an adequate one with respect to this claim and a remand to 
obtain an addendum to the May 2007 VA examination is required.  
See 38 U.S.C.A. 5103A(d) (West 2002); Barr, supra.  

As to the Veteran's claim for a bilateral leg disability, he 
claims that it as a result of his military service or as 
secondary to his degenerative arthritis with spondylolisthesis of 
the lumbar spine.  Specifically, in his December 2005 claim, the 
Veteran explains that he has suffered from a low back condition 
since he served in the military, and the associated pain and 
numbness radiates down to his lower extremities.  In his August 
2008 substantive appeal, the claimant wrote that when he touches 
his spine, the pain spreads to his legs.  

Tellingly, service treatment records include a July 1967 report 
of medical history in which he complained of cramps in his legs 
and the physician's summary section noted that the Veteran 
attributed his leg cramps to the long marches.  Post-service a 
March 2006 VA treatment record documented the Veteran's 
complaints of a "burning type pain" in his back and right leg, 
and the physician diagnosed the Veteran as having back pain with 
radiculopathy.  A June 2006 treatment report reflects the Veteran 
complaints of pain in his lower back which radiates down his 
right leg along with a "tingling" sensation which travels 
laterally down the leg.  

Similarly, during his May 2007 VA examination, the Veteran 
informed the examiner that he experiences "radicular pain into 
the right leg" with some associated numbness, tingling, and 
paresthesias.  Moreover, on examination, the Veteran had 
decreased sensation to the lateral aspect of his right thigh and 
right leg.  Based on his evaluation of the Veteran, the examiner 
observed that there was "[n]o separate leg pathology noted" and 
opined that the pain in his leg was a result of the referred pain 
from his lower back.  Telling, the examiner did not provide a 
diagnosis for the adverse leg symptomatology or provide a medical 
opinion as to whether this disability was directly caused by 
service including his documented in-service back injury.  See 38 
C.F.R. § 3.303(d); Rabideau, supra.  As such, the Board does not 
find the May 2007 opinion to be an adequate with respect to this 
claim and a remand for an addendum to the examination is 
required.  See 38 U.S.C.A. 5103A(d);  Barr, supra.

Lastly, the Board notes that the Veteran is currently not 
service-connected for degenerative arthritis with 
spondylolisthesis of the lumbar spine.  As such, the claims for 
entitlement to service connection for degenerative arthritis with 
spondylolisthesis of the lumbar spine, service connection for a 
right hip disability, and service connection for a bilateral leg 
disability are inextricably intertwined with the back claim.  For 
this reason, the issue of service connection for degenerative 
arthritis with spondylolisthesis of the lumbar spine must be 
resolved prior to resolution of the claims for a right hip and a 
bilateral leg disability.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate litigation).  

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.	The RO/AMC should obtain an addendum to 
the May 2007 VA examination.  Since it 
is important that each disability be 
viewed in relation to its history, the 
claims file must be made available to 
the examiner for review.  If the 
examiner who examined the Veteran in May 
2007 is not available, the Veteran 
should be scheduled for an examination 
by another examiner who can provide 
reasons for the opinions.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
treatment records, and lay statements 
and thereafter provide answers to the 
following questions.  

a.  What are the diagnoses of all of 
the Veteran's current lumbar spine, 
right hip, and leg disabilities 
including the decreased sensation to 
the lateral aspect of his right thigh 
and right leg noted by the May 2007 VA 
examiner?

b.  Is it at least as likely as not 
that any of the currently diagnosed 
lumbar spine, right hip, and/or leg 
disabilities was caused by a disease 
or injury during the Veteran's 
military service including the 
documented September 1964 incident 
when he injured his back after a 
locker fell striking him in his left 
gluteal area?
   
c.  If the disabilities of the 
Veteran's lumbar spine, right hip, 
and/or leg include arthritis, is it at 
least as likely as not that that 
arthritis manifested itself to a 
compensable degree in the first post-
service year?

d.  Is it at least as likely as not 
that any of the currently diagnosed 
right hip and leg disabilities were 
caused or aggravated by any of his 
lumbar spine disabilities?

Note 1: The examiner in providing 
answers to the above questions is 
advised that aggravation is defined for 
legal purposes as a permanent worsening 
of the underlying condition beyond the 
natural progress of the disorder, 
versus a temporary flare-up of 
symptoms.  If the examiner determines 
that the Veteran's right hip disability 
was aggravated by the degenerative 
arthritis with spondylolisthesis of the 
lumbar spine, the examiner should 
identify the level of disability caused 
by the degenerative arthritis with 
spondylolisthesis of the lumbar spine, 
to the extent possible.  

Note 2: The examiner in providing 
answers to the above questions is 
advised that the term "at least as 
likely as not" does not mean within 
the realm of medical possibility, but 
rather that the medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of conclusion as 
it is to find against it.

2.	While the appeal is in remand status, 
the RO/AMC must provide the Veteran with 
updated Veterans Claims Assistance Act 
of 2000 notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence 
in accordance with the United States 
Court of Appeals for Veterans Claims 
(Court) holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  See 38 
U.S.C.A. §§ 5100, 5103, 5103A (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159 (2009).

3.	When the development requested has been 
completed, the RO/AMC must readjudicate 
the Veteran's claims for service 
connection for degenerative arthritis 
with spondylolisthesis of the lumbar 
spine.  The RO/AMC must also 
readjudicate the Veteran's claims for 
service connection for right hip 
disability and service connection for a 
bilateral leg disability both of which 
include as secondary service connection 
claim.  If any of the benefits sought 
are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is certified 
to the Board for appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

